Citation Nr: 1829176	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-42 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Arooj Sami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to March 1967.  The Veteran's decorations for his active service include the Purple Heart Medal and a Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Portland, Oregon.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge of the Board in December 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of the hearing has been associated with the claims file.  Following the hearing, the Veteran submitted a written request to waive the AOJ's consideration of additional evidence.


FINDINGS OF FACT

1. An unappealed August 2008 rating decision denied entitlement to service connection for high blood pressure.  

2. The evidence associated with the claims file subsequent to the August 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

2.  The Veteran's hypertension is caused or chronically worsened by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for entitlement to service connection for hypertension, to include as secondary to PTSD, has been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen  

In an August 2008 rating decision, the RO denied service connection for high blood pressure based on a finding that the Veteran's high blood pressure was not related to his active service and was not presumed to be related to exposure to herbicides.  The Veteran did not appeal that decision.  

The evidence that has been added to the record since the August 2008 rating decision includes a November 2017 medical opinion from the Veteran's private treatment provider indicating that the Veteran's hypertension was related to his service-connected PTSD.  

The Board finds that the November 2017 private medical opinion is new and material.  The Board notes that it is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.  Accordingly, reopening of the claim of entitlement to service connection for hypertension is warranted. 

Service Connection for Hypertension

Turning to the Veteran's claim for service connection for hypertension, it is undisputed that the Veteran currently has hypertension and is service-connected for PTSD.

The Veteran's treating physician assistant who specializes in outpatient psychiatry submitted an opinion that the Veteran's hypertension and PTSD were "inextricably linked."  In support, the opinion cited a February 2017 study published in the Journal of Psychosomatic Medicine that attributed increased incidences of hypertension to PTSD among veterans.  The Veteran also submitted a study published in the 2009 Journal of Behavioral Health that demonstrated greater prevalence of hypertension among those with PTSD compared with those without the diagnosis.

The Board acknowledges the unfavorable medical opinion offered by the June 2010 VA examiner.  The examiner simply stated that hypertension is not generally accepted as a complication of PTSD, and did not offer an opinion based on the Veteran's individual medical history.  Furthermore, research articles submitted by the Veteran challenge the VA examiner's opinion that hypertension is not a complication of PTSD.  Therefore, the Board finds the VA opinion to be inadequate for adjudication purposes.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for hypertension is at least in equipoise. Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for hypertension is warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for hypertension is granted.

Entitlement to service connection for hypertension is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


